Eich, J.
The defendant asks for a new trial on various grounds, none of which will now he considered, save the' ground that the verdict is excessive.
*580Plaintiff’s intestate was a man thirty-eight years of age, in good health, without education so far as appears, hut was employed as a driver of a brewery wagon, and earning about $720 a year. He left a family consisting of a wife thirty-four years old, and three children, aged fourteen, twelve and eight years, respectively.
By the Northampton Tables, the annuity to a person of his age would be worth twelve and one hundred and sixteen one-thousandths years purchase. Since the repeal of the limitation of the amount to be recovered in an action for death, the courts have exercised with considerable freedom the power which they have of reducing the amount of damages awarded by the jury. At best, these damages must be more or less speculative, but the statute is intended to give damages for pecuniary loss, not for charity, nor for any sentimental reasons.
It is the duty of the courts to see to it, therefore, that the verdict bears some proper relations to the circumstances of the case. The death of a man earning $5,000, or $10,000 a year must necessarily entail a much larger pecuniary loss to his family than one who earns less than a thousand dollars a year. Houghkirk v. D. & H. C. Co., 92 N. Y. 225.
The courts have some guide as to what is a reasonable and proper verdict by cases of a similar nature which have been heretofore passed on by the courts. Judged by that standard, and in view of the circumstances of intestate’s earnings and position in life, it must be said that the verdict of $18,000 in this case is excessive. Plaintiff’s counsel concedes that plaintiff “ has unquestionably recovered a large and unusual verdict.” I think $12,000 would, under the circumstances, be amply compensatory.
My conclusion, therefore, is that a new trial be granted, unless plaintiff give a stipulation within thirty days to reduce the amount of the verdict to $12,000. If such stipulation is given, the motion is denied.
Ordered accordingly.